Title: From John Adams to Benjamin Rush, 14 September 1783
From: Adams, John
To: Rush, Benjamin


          My dear Friend
            Paris Septr. 14. 1783
          Give me Leave to introduce to Your Acquaintance and Friendship, Mr Thaxter, who goes home with the definitive Treaty.
          This Treaty which is but a Repetition of the Provisional Articles was all We could obtain, a poor Compensation for nine Months Negotiation; but I assure you We were very glad to get the Hand put to this.
          
          I was in hopes to have Soon Seen you in Philadelphia, but Congress have had the Goodness to resolve upon a Commission, very honourable to me, which will detain me, I know not how long.
          I hope the States are Settling fast into order, and that all will go well. There will be disputes for Sometime about the Refugees but I hope they will have no serious ill Effect.— it would have been better for them to have had no Article, but the Reputation of national Faith and Royal honour, induced the English to insist even on this. We could obtain no Peace without it, and therefore We could not hesitate.
          The Interest upon Debts I hope will be made easy, but We could obtain no stipulation for it.
          With great and sincere Esteem your Frid
          John Adams.
        